I cannot concur in the opinion of the majority of the Court. The only question before the Court is whether the dissolution of the defendant corporation, and the appointment of a receiver therefor, by a Court of the State of Nebraska, the State which had created the corporation, terminated the outstanding policies of insurance and rendered them nugatory. There is no question as to the facts. The insurance company had been dissolved and a receiver appointed at the time of the fire. The receiver was appointed on December 4, 1907, and the fire occurred on February 18, 1909. If the policy had been cancelled from any cause the company was not liable. My opinion is that when the insurance company was, by an order of the Court of competent jurisdiction of the State creating it, dissolved and put in the hands of a receiver that the policy was cancelled.
"It is well settled that an adjudication of insolvency or the appointment of a receiver for an insolvent company *Page 551 
operates as a cancellation of all outstanding policies."Commonwealth v. Mass. Fire Insurance Co., 119 Mass. 45; Cooley's Briefs on the Law of Insurance, vol. III, 2810;Taylor v. North Star Mutual Insurance Co., 46 Minn. 198. "And the rule is not affected by the provisions in the policies requiring notice to be given to insured when cancellation is desired by the company." Reliance Lumber Company
v. Brown, 4 Indiana 92.
"The executory contracts of a corporation become nugatory after it is forced into an involuntary liquidation and dissolution." People v. Insurance Co., 91 N.Y. 174.
"The effect of a valid cancellation is to relieve the insurer from all liability on the policy." Albany City Fire Insurance, 40 Illinois 394.
When a receiver was appointed all policies were cancelled, and policyholders became creditors for any accrued claims they then had against the company, and at the time of the dissolution of the corporation and appointment of receiver, the only claim plaintiff had against the defendant was for his unearned premium, and he is not suing for that.
His fire loss was over fourteen months after the receiver was appointed and in my opinion his policy had been cancelled. I think the decree of dissolution by the Court in Nebraska is effectual everywhere, and being dissolved there on December 4, 1907, was dissolved in this State. 9 Am. 
Eng. Ency. 908; 10 Cyc. 1329.
I think the judgment of the Circuit Court should be affirmed. *Page 552